Citation Nr: 1550082	
Decision Date: 11/30/15    Archive Date: 12/04/15

DOCKET NO.  14-20 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for service-connected residuals of nose injury with nasal deformity status post septorhinoplasty.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected residuals of a nose injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1980, with additional service in the Army Reserve and as a member of the Florida Army National Guard with a reported period of active service from May 30 1987 to June 13, 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2012 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issues of entitlement to service connection for sleep apnea and hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected residuals of nose injury with nasal deformity status post septorhinoplasty are not manifested by obstruction greater than 50 percent on both sides, or complete obstruction on one side.


CONCLUSION OF LAW

The criteria for a compensable evaluation for service-connected residuals of nose injury with nasal deformity status post septorhinoplasty have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1 - 4.7, 4.97, Diagnostic Code (DC) 6502 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006); Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The duty to notify was satisfied in a September 2011 letter to the Veteran. 

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records and lay statement from the Veteran are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in these matters that could be used to substantiate his claim.  

The Veteran was afforded a VA compensation examination in February 2012 to evaluate his residuals of a nose injury which provides a sufficient basis on which to adjudicate the Veteran's claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Appellant in developing the facts pertinent to his claim.

II.  Increased rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veterans favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where service connection already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings showing a change in the severity of symptoms during the course of the rating period on appeal, the Board will "stage" the rating to compensate the Veteran for this variance.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus is on the state of the disability from one year immediately preceding the filing of the increased-rating claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran is requesting a higher rating for his service-connected residuals of a nose injury.  The Veteran's disability is evaluated pursuant to 38 C.F.R. § 4.97, Diagnostic Code (DC) 6502.  Under DC 6502, deviation of the nasal septum warrants a 10 percent rating (the maximum schedular rating) when there is 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, DC 6502.

The rating schedule authorizes the assignment of a noncompensable evaluation in every instance in which the rating schedule does not provide such an evaluation and the requirement for a compensable evaluation has not been met.  38 C.F.R. § 4.31.

In February 2012, the Veteran underwent a VA compensation examination which noted a diagnosis of deviated nasal septum.  The examiner stated there was not at least 50 percent obstruction of the nasal passage on both sides due to traumatic septal deviation.  There was also not complete obstruction on one side due to traumatic septal deviation.  The examiner stated that the Veteran's condition did not impact his ability to work.

The Veteran's subjective symptoms show that he experiences difficulty breathing through his nose, has red eyes, and he has asserted having sinus problems.  Nevertheless, the Board finds that the Veteran's service-connected residuals of nose injury with nasal deformity status post septorhinoplasty more closely approximates the assigned noncompensable disability rating.  38 C.F.R. § 4.97, DC 6502.  The next higher rating, 10 percent, requires evidence of nasal deviation of the septum with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side; however, these symptoms are not present.  Therefore, a compensable rating is not warranted.

The Board also has considered other possible Diagnostic Codes.  However, the Veteran's medical history and his current diagnosis demonstrate that DC 6502 most appropriately reflects his symptoms associated with his disability.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).  The medical evidence of record does not show that the Veteran has any other nose, throat, larynx or pharynx condition during the period on appeal.  Although the Veteran's available VA treatment records include a past medical history of chronic sinusitis, the February 2012 VA examiner did not diagnose the Veteran with sinusitis or any other condition besides his deviated nasal septum.

Accordingly, the evidence of record has not shown that the Veteran's nasal disability warrants a separate compensable rating and the claim is denied.

As to whether referral for an extraschedular rating is warranted, the record does not establish that the rating criteria are inadequate for rating the Veteran's residuals of nose injury with nasal deformity status post septorhinoplasty.  The Veteran's disability is manifested by restricted breathing in his nostrils.  The rating criteria contemplate these impairments.  Therefore, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

Finally, the Board notes that entitlement to a total disability evaluation based on individual unemployability (TDIU) is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, the evidence does not show, and the Veteran does not contend, that he is unemployable due to his service-connected nasal disability.  Therefore, further consideration of TDIU is not warranted in this case.

In sum, the Board finds that a compensable rating for the Veteran's service-connected residuals of nose injury with nasal deformity status post septorhinoplasty is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to increased ratings.  38 U.S.C.A. § 5107.


ORDER

Entitlement to a compensable evaluation for rating for service-connected residuals of nose injury with nasal deformity status post septorhinoplasty is denied.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's remaining claims.  

Hearing loss

The Veteran states that he developed hearing loss following an incident in the Florida Army National Guard in which he was standing behind a turret that malfunctioned and caused rounds of ammunition to explode.  In support of his claim, the Veteran submitted statements from fellow service members also attesting to this incident occurring during annual training.  

The Veteran's available service personnel records include a June 1987 Statement of Medical Examination and Duty Status.  The record reflects that in June 1987, the Veteran was participating in aerial gunnery when a round exploded in an M42A1 duster.  The Veteran sustained muscle sprains to the neck, shoulder and back due to the artillery explosion.  The record further notes that the injury was incurred in the line of duty, and the Veteran was on active duty for the period between May 30, 1987 and June 13, 1987. 

The Veteran's available service treatment records document that in June 1987, the Veteran was near a gun that accidentally fired.  He was evaluated for his hearing, however, a handwritten treatment note indicated that an audiogram of the Veteran revealed no evidence of hearing loss. 

At his February 2012 VA examination, the Veteran was diagnosed with bilateral sensorineural hearing loss.  However, the VA examiner concluded that it was less likely as not that the Veteran's hearing loss was related to military service.  The examiner notes the Veteran's apparently incorrectly reported date of being exposed in 1986 to an artillery explosion without hearing protection.  However, the examiner attributes this event to the Veteran's inactive duty.  The examiner stated that the Veteran's hearing was within normal limits at the time of his separation from active duty, and it was opinion that the onset of his hearing loss was most likely after active duty.  Remand is needed for an addendum opinion on the etiology of the Veteran's hearing loss that considers pertinent records detailing the June 1987 artillery explosion during the Veteran's time in the Florida Army National Guard.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Sleep apnea

The Veteran also contends that he developed sleep apnea secondary to his service-connected residuals of a nose injury.    

The Veteran was afforded a VA compensation examination in April 2012 to determine whether his sleep apnea was secondary to his service-connected residuals of a nose injury.  The VA examiner stated that it was less likely as not (less than 50/50 probability) that the Veteran's sleep apnea was secondary to his service-connected deviated septum status post septorhinoplasty.  In support of this conclusion, the examiner stated that the medical literature supported that septorhinoplasty can improve snoring and sleep apnea.  There was no research showing that septorhinoplasty causes sleep apnea and no objective evidence that the Veteran's service-connected disability caused his sleep apnea.  Rather, the examiner opined that the Veteran's obesity, anatomic short neck, narrowed airway and Class IV Mallampati are his risk factors for sleep apnea.  

However, the April 2012 VA examiner did not specifically answer the question of whether the Veteran's sleep apnea was aggravated by his service-connected residuals of a nose injury.  38 C.F.R. § 3.310(b).  Accordingly, a remand for an addendum opinion is necessary to address the aggravation prong of the Veteran's secondary service connection claim.  

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should confirm all periods of active duty, ACDUTRA and INACDUTRA with the Army Reserve and Florida Army National Guard, to include the reported period from May to June 1987.  

2.  Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file.

3.  Then return the Veteran's claims file to the examiner who conducted the February 2012 VA medical examination, or to a qualified medical professional if the examiner is unavailable, to provide an addendum opinion on the etiology of the Veteran's hearing loss.  All pertinent medical records should be made available to the VA examiner for review.  If the examiner determines that the requested opinion cannot be provided without an examination, one should be scheduled.

After a review of the record, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed hearing loss is etiologically related to any incident of the Veteran's military service, to include the June 1987 incident in which the Veteran was exposed to acoustic trauma from an artillery explosion.  The examiner should address the Veteran's reports of in-service noise exposure and audiometric reports from the Veteran's entrance and separation examination reports which indicate a shift in hearing.

The examiner is requested to provide a complete rationale for any opinion expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After completion of the foregoing, return the Veteran's claims file to the VA examiner who evaluated the Veteran in April 2012 or another qualified VA examiner for a more detailed and responsive opinion regarding the relationship between the Veteran's sleep apnea and his service-connected residuals of nose injury.  Another examination of the Veteran need not be conducted unless the examiner determines that one is necessary.  The claims folder is to be furnished to the examiner for review in its entirety.  Following a review of the relevant evidence, the examiner must address the following questions:
 
(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's sleep apnea was caused by his service-connected residuals of a nose injury?

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's sleep apnea was aggravated by his service-connected residuals of a nose injury?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of sleep apnea (i.e., a baseline) before the onset of the aggravation. 

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Then, readjudicate the Veteran's claims in light of all the evidence of record.  If any benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and be afforded an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


